878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Don T. GALA, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3050.
United States Court of Appeals, Federal Circuit.
May 15, 1989.Rehearing Denied June 13, 1989.Suggestion for Rehearing In Banc Declined June 23, 1989.

Before FRIEDMAN, ARCHER and MICHEL, Circuit Judges.
PER CURIAM.


1
The Merit Systems Protection Board (board), in an opinion and order, Docket No. NYO7528810179, affirmed as modified the board's initial decision, dated February 9, 1988, dismissing as untimely Don T. Gala's petition for appeal.  On the basis of its opinion, the order of the board, dated October 21, 1988, is affirmed.